ORDER

This matter came on before the Court on the Petition of Irving F. Cohn to be placed on inactive status. The Court having considered the Petition and the Response of the Attorney Grievance Commission of Maryland, it is this 28th day of March, 2000
ORDERED, that Irving F. Cohn be and he is hereby placed on inactive status. It is further
ORDERED, that the clerk of this Court shall certify that fact to the clerks of all courts in this state and to the Trustees of the Clients’ Security Trust Fund.